ON MOTION EOR REHEARING.
Brooke, J.
On an application for rehearing, our attention is called to the fact, that, in the opinion herein, ante, 314 (133 N. W. 534), no mention is made of the claim of defendant to stipulated damages, by reason of the failure of plaintiff to perform his contract within the time limited by the contract.
Section 35 of the contract is as follows:
“It is further agreed by and between the parties hereto, that in case the said building shall not be completed and the said building not finished on or before the first day of August, A. D. 1906, according to the terms and condi*219tions of these articles of agreement, and the said plans, specifications and drawings, then the said party of the first part shall pay to the said party of the second part, and forfeit out of the moneys which shall otherwise be due to him by virtue of this agreement, as and for liquidated and ascertained damages for such default, and not as a penalty, the sum of ten dollars per day for each and every day thereafter that the said work remains incomplete and unfinished, provided only that if such delay is caused by any strike among the workmen or other causes, equally beyond the control of said first party, then such forfeiture is not to be given, and provided also that in case the said party of the first part shall be prevented by any strike among the workmen from complying with this agreement, the said White & Hussey may extend the time for the completion of the work for such reasonable period as they may think proper, under the circumstances and certify in writing to be necessary. And provided also that if the said party of the first part shall be required to suspend work on account of frost or inclement weather, upon receiving a notice in writing to that effect from the architects, the time during which the work shall be so suspended shall be deemed an event beyond the control of the said party of the first part.”
Upon this branch of the case, the learned circuit judge charged the jury as follows:
“It is undisputed that the defendant went into possession of the building September 4th, and claims damages of ten dollars per day between August 1st and September 4th. Is that the extent to which you claim ?
“ Mr. Hawley: Yes.
“ The Court: I charge you, gentlemen, after August 15th, the plaintiff would have a reasonable time in- which to get the glass and the sash as required by the architect. On July 27th, he notified the architect, and the defendant in this case relied in part upon the order of the architect to the plaintiff to proceed to make these repairs or make these changes as provided by the contract, and after August 15th the plaintiff would have a reasonable time in which to get the glass; this will practically do away with the claims for liquidated damages, because he could not proceed to get it as he made his demand on July 27th, and was not notified of it until August 15th, after which he would have a reasonable time. It is for you, however, to *220say just what a reasonable time would be, if from August 15th to September 4th, is more than a reasonable time for him to get these things, then the claim of the defendant for ten dollars a day for such time as the building could not be occupied by them would be good. Had the architect during the month of July ordered these changes another question would have been presented. The plaintiff was not responsible for the neglect of the architect to order the required changes, and consequently he cannot be held liable in damages for the same.”
The defendant claimed the sum of $280.00 for 28 secular days’ delay, from August 1st to September 4th. The provision of the contract was a valid one. Whiting v. Village of New Baltimore, 127 Mich. 66 (86 N. W. 403); Lamson v. City of Marshall, 133 Mich. 250 (95 N. W. 78); Wilson v. Godkin, 136 Mich. 106 (98 N. W. 985).
The jury should have been instructed that this sum was properly chargeable against plaintiff, unless they found the delay to have been the result of one or other of the causes enumerated in section 25 of the contract, as proper excuse for delay.
It was plaintiff’s claim that defective glass was not seasonably inspected and condemned by the architects. This claim is not tenable. It was his duty to furnish glass according to the contract, and he cannot excuse his delay in doing so by showing that defendant’s architects failed to condemn it in time to permit him to replace it within the time limited by his contract.
Blair, C. J., and Grant, Montgomery, and Mc-Alvay, JJ., concurred.